Citation Nr: 0111128	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had active service in the U.S. Army from June 
1971 to February 1972.  Such service included duty in the 
Republic of Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

The veteran maintains that he has PTSD as the result of his 
experiences while serving in the Republic of Korea.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 38 C.F.R. 
4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2000).  The veteran's participation in 
combat may also be substantiated by other supportive 
evidence, such as statements from former fellow service men 
and the veteran's own testimony.  See Gaines v. West, 11 Vet. 
App. 353 (1998); VA O.G.C. Prec. Op. No. 12-99 (October 18, 
1999) (published at 62 Fed. Reg. 6256, 6257 (2000)).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed inservice stressor, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  The occurrence of the stressor may be rebutted by 
clear and convincing evidence to the contrary.  Even if the 
stressor is verified, however, that fact does not eliminate 
the requirement that there be a nexus between the stressor 
and the diagnosis of PTSD. 38 C.F.R. § 3.304(f); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran's service personnel records show that in Korea, 
he was an Indirect Fire Crewman assigned to Headquarters and 
Headquarters Company, 1st Battalion, 32nd Infantry.  He 
reports that he received combat pay; however, his receipt of 
combat pay has not been documented, nor have the 
circumstances under which U.S. Army personnel are entitled to 
receive such pay.

The veteran reports that his stressors, which occurred 
primarily while he was stationed in the demilitarized zone 
(DMZ), were fear of attack by North Korea and receipt of 
sniper fire.  In fact, he notes that many soldiers were 
killed or wounded and that he saw a soldier get shot.  He 
also reports that during his return to the United States 
(Fort Lewis, Washington), his plane took off and was forced 
to return to Yakota Air Force Base in Tokyo due to a bomb 
scare.  He notes that demolition experts were called to the 
scene and that a U.S. airman was led from the scene in 
handcuffs.  He reports that although he does not remember the 
name of the airline, he thinks it was from the U.S. Air Force 
Military Airlift Command (MAC).  He also reports that it took 
place on January 30 or 31, 1972.  His service personnel 
records show that he left Korea on January 28, 1972 and that 
he was discharged from service on February 1, 1972.  

Private medical records, dated since the mid-1990's, and the 
report of a VA psychiatric examination, performed in March 
2000, show that the veteran has various psychiatric 
diagnoses, but primarily depression and PTSD.  He has not had 
psychological testing, however, with respect to his claim of 
entitlement to PTSD.  The medical records do show that the 
veteran is in receipt of Social Security Disability benefits; 
however, his records from the Social Security Administration 
have not yet been associated with the claims folder.  

In March 2000, the VA examiner stated that the veteran's fear 
for his life while stationed on the DMZ in Korea was a 
stressor sufficient to lead to PTSD.  The examiner also cited 
the reported  bomb scare aboard the veteran's homeward bound 
plane as a life-threatening event.  While the examiner may 
provide the nexus between a stressor and the diagnosis of 
PTSD, he cannot verify the actual occurrence of the stressor.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

In September 1999, the Director of the Center for Unit 
Records Research (CURR) reported that their documentation 
showed no U.S. personnel were killed or wounded in 1971 or 
1972, as a result of hostile acts by North Korea.  The CURR 
did not, however, verify or otherwise comment on the claimed 
bomb scare on the veteran's plane from Yakota Air Force Base, 
Tokyo, Japan, to the United States.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In light of the foregoing, the Board is of the opinion that 
this case requires further development prior to further 
appellate consideration.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Through official channels, including, 
but not limited to, the Department of the 
Army, the RO should determine the 
circumstances under which U.S. Army 
personnel are entitled to receive combat 
pay.  In particular, the RO should 
ascertain whether the receipt of such pay 
is indicative of actual participation in 
combat.  In conjunction with such 
efforts, the RO should attempt to obtain 
the veteran's payroll records for the 
time during which he served in the 
Republic of Korea.  The RO should then 
determine whether the veteran received or 
was entitled to receive combat pay. 
Failure to reply to any request or 
negative replies must be noted in writing 
and associated with the claims folder.

3.  The RO should contact the CURR and 
attempt to verify the reported bomb scare 
aboard the veteran's MAC plane bound for 
the United States (Fort Lewis, 
Washington) from Yakota Air Force Base, 
Tokyo, Japan, sometime between January 28 
and January 31, 1972.  If such an 
incident is verified, a copy of the 
passenger manifest should be obtained to 
verify the veteran's presence on that 
flight.  Failure to reply to any request 
or negative replies must be noted in 
writing and associated with the claims 
folder.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Failure to reply 
to any request or negative replies must 
be noted in writing and associated with 
the claims folder.

5.  When the foregoing actions are 
completed, and if the claimed stressor(s) 
is verified, the RO should schedule the 
veteran for an examination by a Board of 
2 psychiatrists to determine the nature, 
etiology, and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed, including but not limited to 
psychological testing.  Any indicated 
consultations should also be scheduled.  
The claims folder must be made available 
to each of the examiners so that the 
relevant medical history may be reviewed.  
A diagnosis of PTSD should be confirmed 
or ruled out.  Should PTSD be found, it 
is requested that the examiner identify 
and explain the elements of the diagnosis 
including the stressor(s) accountable for 
the disorder.  The rationale for all 
opinions must be provided.

6.  When the foregoing actions have been 
completed, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, if 
in order, the claims folder should be 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




